Case 4:20-mc-00038-ALM-CMC Document 20-2 Filed 05/11/20 Page 1 of 5 PageID #: 244




                           EXHIBIT A
  Case 4:20-mc-00038-ALM-CMC Document 20-2 Filed 05/11/20 Page 2 of 5 PageID #: 245




Confidential                                                        FoxNews0000178
  Case 4:20-mc-00038-ALM-CMC Document 20-2 Filed 05/11/20 Page 3 of 5 PageID #: 246




Confidential                                                        FoxNews0000179
  Case 4:20-mc-00038-ALM-CMC Document 20-2 Filed 05/11/20 Page 4 of 5 PageID #: 247




Confidential                                                        FoxNews0000180
  Case 4:20-mc-00038-ALM-CMC Document 20-2 Filed 05/11/20 Page 5 of 5 PageID #: 248




Confidential                                                        FoxNews0000181
